Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 24, 2019

                                      No. 04-18-00745-CV

                          Jennifer A. LEMMER and Andrew J. Luck,
                                         Appellants

                                               v.

SAN FRANCISCO FEDERAL CREDIT UNION; TK Credit Recovery; Smith &
      Associates; Eric Llewellyn Kaasa, individually and as president of TK Credit Recovery;
       and Bret A. Yaple, individually and as legal counsel of TK Credit Recovery,
                                         Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI07292
                        Honorable Stephani A. Walsh, Judge Presiding


                                        ORDER
Sitting:      Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez

       On May 11, 2019, appellants filed a motion for extension of time to file their brief. On
May 15, 2019, appellants filed a first amended motion for extension of time to file their brief.
Appellants’ initial motion and their first amended motion both requested an extension to June 11,
2019.

       On May 16, 2019, we granted appellants’ initial motion and extended the time for
appellants to file their brief to on or before June 11, 2019. Thus, we have already granted
appellants the relief requested in their first amended motion. Accordingly, appellants’ first
amended motion for an extension of time to file their brief is DENIED AS MOOT.




                                                    _________________________________
                                                    Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court